SULLIVAN, J.
1. Section 2365-1 GC. requiring' bond by contractors on public work for benefit of laborers and materialmen, becomes by operation, of law a part of terms of bond, and form or language of bond cannot change requirements of statute.
2. Section 2365-1 GC., requiring surety on conti actor’s bond to pay claims for materials furnished in performing contract must be construed together with Section 2365-1, requiring payment of materials furnished in construction of improvement in considering legislative intent.
3. Legislative intent is only gathered from all provisions of law bearing on subject mat-tei, and not from independent and isolated passages except where such passages reach entire subject matter of controversy.
4. Gasoline and oil furnished to operate motor trucks carrying material fox highway construction purchased by contractor do not enter into construction of improvement and are not covered by 2365-1 GC., requiring surety on contractor’s bond to pay for materials furnished in construction.
5. Sections 2365-1 and 2365-4 GC., requiring surety on contractor’s bond to pay for materials furnished in construction of improvement, and in performing contract, includes only “material” used in construction in physical sense and does not include material intended for constriction.
(Levine, PJ., concuis. Vickery, J., not participating'.)
For reference to full opinion, see Omnibus Index, last page, this issue.